—Rose, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*924Following a tier III disciplinary hearing, petitioner was found guilty of violating the prison disciplinary rule that prohibits possession of a weapon. He challenges the determination of his guilt on the ground that it was not based on substantial evidence. Contrary to petitioner’s assertion, the detailed misbehavior report, which was authored by a correction officer who conducted a routine search of petitioner’s cell and endorsed by a second correction officer who was present when a five-inch long sharpened temple-piece of an eyeglass frame was found secreted under the label of petitioner’s mattress, provides substantial evidence to support petitioner’s guilt (see, Matter of Francois v Goord, 275 AD2d 852, 853; Matter of Cabral v Great Meadow Correctional Facility, 261 AD2d 746, appeal dismissed 94 NY2d 781). Although petitioner’s cellmate expressed the opinion that petitioner had been “set up,” and petitioner denied any knowledge of the weapon, this testimony presented issues of credibility for resolution by the Hearing Officer (see, Matter of Emmons v Selsky, 240 AD2d 786; Matter of Patterson v Senkowski, 204 AD2d 831, 831-832). We have reviewed petitioner’s remaining contentions and find them to be either unpreserved for our review or without merit.
Her cure, J. P., Crew III, Spain and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.